EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is entered into between Group 1
Automotive, Inc. (“Employer”), and John C. Rickel (“Employee”), as of January 1,
2009 (the “Effective Date”).

RECITALS

WHEREAS, Employer and Employee previously entered into an employment agreement
dated June 2, 2006 as amended (the “Prior Employment Agreement”) and they desire
to enter into a continuing employment relationship under the following terms and
to supersede the Prior Employment Agreement in its entirety.

WHEREAS, Employee has made the following representations to Employer, and
Employer is relying upon such representations: (i) Employee has previously
completed the term of the Prior Employment Agreement and recognizes that it is
null and void; (ii) Employee is not subject to any non-compete or other
provision in any other agreement to which he is a party that would restrict his
ability to perform his obligations under this Agreement; and (iii) Employee is
not bound by the terms of any other agreement that would prevent him from
performing his obligations under this Agreement.

WHEREAS, simultaneously with the execution of the Prior Employment Agreement,
Employer and Employee executed the Incentive Compensation and Non-Compete
Agreement (“Incentive Compensation Agreement”) governing the terms and
conditions of Employer’s grant of restricted stock or restricted stock units
(collectively “Restricted Stock”) to Employee and the terms and conditions of
Employee’s non-competition obligations to Employer and nothing herein shall
affect the continued enforceability of the Incentive Compensation Agreement.

AGREEMENT

For and in consideration of the mutual promises, covenants, and obligations
contained herein, Employer and Employee agree as follows:



1.   EMPLOYMENT AND DUTIES

1.1. Agreement to Employ. Employer shall employ Employee, and Employee shall be
employed by Employer, beginning on the Effective Date and continuing throughout
the Term (as defined below) of this Agreement, subject to the terms and
conditions of this Agreement and the Incentive Compensation Agreement.

1.2. Position and Responsibilities. Employee shall serve as Chief Financial
Officer of Employer. Employee shall perform diligently the duties and services
appertaining to such position as reasonably determined by Employer, as well as
such additional duties and services appropriate to such position which Employee
from time to time may be reasonably directed to perform by Employer. Employee
shall at all times comply with and be subject to such reasonable policies and
procedures as Employer may establish from time to time, which shall not be
contrary to the terms of this Agreement. Employee shall devote Employee’s full
business time, energy, and best efforts to the business and affairs of Employer.
Employee shall not engage, directly or indirectly, in any other business,
investment, or activity that interferes with Employee’s performance of
Employee’s duties hereunder, is contrary to the interests of Employer or any of
its subsidiaries or affiliates, or requires any significant portion of
Employee’s business time; provided, however, that Employee may engage in passive
personal investments that do not conflict with the business and affairs of
Employer or any of its subsidiaries or affiliates or interfere with Employee’s
performance of his duties hereunder.

1.3. Fiduciary Duties. Employee acknowledges and agrees that Employee owes a
fiduciary duty of loyalty, fidelity and allegiance to act at all times in the
best interests of Employer or any of its subsidiaries or affiliates and to do no
act which would be inconsistent with those duties. In keeping with these duties,
Employee shall make full disclosure to Employer of all business opportunities
pertaining to Employer’s business and shall not appropriate for Employee’s own
benefit business opportunities concerning the subject matter of the fiduciary
relationship.

1.4. Conflicts of Interest. Any direct or indirect interest of Employee in
connection with, or benefit received by the Employee from, any outside
activities, particularly commercial activities, which might in any way adversely
affect Employer, or any of its affiliates, shall be deemed to be a conflict of
interest. In keeping with Employee’s fiduciary duties to Employer, Employee
shall not knowingly become involved in a conflict of interest with Employer, or
its affiliates, or upon discovery thereof, allow such a conflict to continue.
Moreover, Employee agrees that Employee shall disclose to Employer’s Vice
President, General Counsel and the audit committee of the Employer’s board of
directors (the “Board”) any facts which might involve such a conflict of
interest that has not been approved by the Board. The Employer’s determination
as to whether a conflict of interest exists shall be conclusive absent manifest
error; but this standard shall not apply to, nor shall any determination under
this Section 1.4 affect, any issue that may arise as to the existence of “cause”
under Section 3.2(i). Employer reserves the right to take such action as, in its
judgment, will resolve the conflict, as long as such action is not contrary to
the terms of this Agreement.



2.   COMPENSATION AND BENEFITS

2.1. Base Salary. Employee’s base salary shall be $450,000.00 per annum and
shall be paid in semi-monthly installments in accordance with Employer’s
standard payroll practice. Employee’s base salary may be increased from time to
time by Employer and, after any such increase, Employee’s new level of base
salary shall be Employee’s base salary for purposes of this Agreement until the
effective date of any subsequent change. At any time, Employee’s base salary
shall not be reduced other than pursuant to a reduction that is applied to
substantially all other executive officers of Employer and that is no greater
than the percentage applied to substantially all other executive officers.

2.2. Annual Incentive Compensation Program. Employee’s bonus shall be determined
by the compensation committee of the Board (the “Compensation Committee”) in its
sole discretion in accordance with the terms of Employer’s Annual Incentive
Compensation Program. Notwithstanding the foregoing, Employee shall receive, no
later than March 31st of each calendar year, his Annual Incentive Compensation
Program outlining his potential bonus calculations and performance criteria to
achieve such discretionary bonus for such calendar year. Any payments made
pursuant to the Annual Incentive Compensation Program shall be made on or before
March 15th of the year following the release of earnings for the year in which
the services giving rise to such bonus award were performed.

2.3. Benefits and Vacation. While employed by Employer, Employee shall be
allowed to participate, on the same basis generally as other executive level
employees of Employer, in all general and executive level employee benefit plans
and programs, including improvements or modifications of the same, which on the
Effective Date or thereafter are made available by Employer to all or
substantially all of Employer’s employees. Such benefits, plans, and programs
may include, without limitation, medical, health, vision and dental care, life
insurance, disability protection, deferred compensation and retirement plans.
Employer will furnish Employee one “demonstrator vehicle” of Employee’s choice,
and one vehicle allowance totaling $1,250.00 per month. Additional perquisites
must be approved by the Board and the Compensation Committee. Nothing in this
Agreement is to be construed or interpreted to provide greater rights,
participation, coverage, or benefits under such benefit plans or programs than
provided to similarly situated employees pursuant to the terms and conditions of
such benefit plans and programs. In addition, Employer may furnish to Employee
benefit plans and programs that are not generally available to other employees,
including, without limitation, Employer’s Deferred Compensation Plan, Executive
Long-Term Disability Plan, and executive life insurance programs.

2.4. Business Expenses. Employee shall be entitled to incur, and be reimbursed
for, all reasonable out-of-pocket business expenses incurred in the performance
of Employee’s duties on behalf of Employer. Employer shall reimburse Employee
for such expenses, in accordance with Employer’s policies regarding
reimbursement of expenses (which policies will comply with Treasury Regulation §
1.409A-3(i)(1)(iv)), subject to the Employee presenting appropriate supporting
documents regarding such expenses as required by such policies.

2.5. Benefit Obligations. Employer shall not by reason of this Section 2 be
obligated to institute, maintain, or refrain from changing, amending, or
discontinuing, any incentive compensation or employee benefit program or plan,
so long as such actions are similarly applicable to other covered employees
generally. Moreover, unless specifically provided for in a written plan document
adopted by the Board or the Compensation Committee, none of the benefits or
arrangements described in this Section 2 shall be secured or funded in any way,
and each shall instead constitute an unfunded and unsecured promise to pay money
in the future exclusively from the general assets of Employer and its
subsidiaries and affiliates.

2.6. Taxes. Employer may withhold from any compensation, benefits, or amounts
payable under this Agreement all federal, state, city, or other taxes as may be
required pursuant to any law or governmental regulation or ruling.



3.   TERM OF THIS AGREEMENT, EFFECT OF EXPIRATION OF TERM, AND TERMINATION PRIOR
TO EXPIRATION OF TERM AND EFFECTS OF SUCH TERMINATION  

3.1. Term. The initial term of this Agreement shall be from January 1, 2009
through December 31, 2010 (the “Initial Term”), unless earlier terminated as
provided for herein. Unless earlier terminated as provided for herein, the Term
shall be automatically renewed for successive one-year periods (each defined as
a “Renewal Term”) unless either party notifies the other party in writing, not
less than sixty (60) days prior to expiration of the Initial Term or Renewal
Term, as applicable, of that party’s intent to not renew this Agreement. The
Initial Term and any Renewal Term(s) are collectively referred to herein as the
“Term.”

3.2. Termination by Employer. Notwithstanding any other provisions of this
Agreement, Employer shall have the right to terminate Employee’s employment
under this Agreement at any time, including during the Term, for any of the
following reasons:



  (i)   For “cause,” which, as used in this Section 3.2(i), shall mean any of
the following; (a) the Employee’s conviction or plea of nolo contendere to a
felony or a crime involving moral turpitude; (b) the Employee’s breach of any
material provision of either this Agreement, the Employee Handbook, Employer’s
Code of Conduct, or the Code of Ethics for Specified Officers of Employer signed
by Employee; (c) the Employee’s using for his own benefit any confidential or
proprietary information of Employer, or willfully divulging for his benefit such
information; (d) the Employee’s (1) fraud or (2) misappropriation or theft of
any of the Employer’s funds or property; or (e) the Employee’s willful refusal
to perform his duties or gross negligence, provided that Employer, before
terminating Employee under subsection (b) or (e) must first give written notice
to Employee of the nature of the alleged breach or refusal and must provide the
Employee with a minimum of fifteen (15) days to correct the problem and,
provided further, before terminating Employee for purported gross negligence
Employer must give written notice that explains the alleged gross negligence in
detail and must provide Employee with a minimum of twenty (20) days to correct
the problem, unless correction is inherently impossible;



  (ii)   For any other reason whatsoever, including termination without cause,
in the sole discretion of Employer’s Board of Directors;



  (iii)   Upon Employee’s death; or



  (iv)   Upon Employee’s becoming incapacitated by accident, sickness, or other
circumstance which in the reasonable opinion of a qualified doctor approved by
the Board renders him mentally or physically incapable of performing the
essential functions of Employee’s position, with or without reasonable
accommodation, and which will continue in the reasonable opinion of such doctor
for a period of not less than 180 days. If the Employee disagrees with the
determination, the Employee may appoint a doctor of his own choosing and if that
doctor reaches a determination different than that of the first doctor, the two
doctors shall mutually select a third doctor within ten (10) days and such third
doctor’s determination shall be deemed conclusive.

The termination of Employee’s employment shall constitute a “Termination for
Cause” if made pursuant to Section 3.2(i); the effect of such termination is
specified in Section 3.4.

The termination of Employee’s employment shall constitute an “Involuntary
Termination” if made pursuant to Section 3.2(ii) or notice by Employer of its
intent that this Agreement not renew for a Renewal Term at any time; the effect
of such termination is specified in Section 3.5.

The effect of the employment relationship being terminated pursuant to
Section 3.2(iii) as a result of Employee’s death is specified in Section 3.7.

The effect of the employment relationship being terminated pursuant to
Section 3.2(iv) as a result of the Employee’s inability to perform the essential
functions of the position is specified in Section 3.8.

3.3. Termination by Employee. Notwithstanding any other provisions of this
Agreement, Employee shall have the right to terminate the employment
relationship under this Agreement at any time for any of the following reasons:



  (i)   A breach by Employer of any material provision of this Agreement or the
occurrence of a “Constructive Termination Event,” which shall be defined as
(a) the failure by the Employer to pay the Employee’s compensation as provided
in this Agreement, (b) relocation without the Employee’s prior written consent
of the Employee’s primary employment location to a location that is more than 50
miles from the location to which he was required to report on the Effective
Date, (c) a material diminution in the Employee’s position, duties,
responsibilities, reporting status, or authority, without the Employee’s prior
written consent, or (d) if the Employee is requested to perform any illegal
activity or to sign-off on any inappropriate financial statement or
acknowledgement, except that before exercising his right to terminate the
employment relationship pursuant to any of the provisions of this subsection
(i), the Employee must first give written notice to the Employer’s Board of
Directors of the circumstances purportedly giving rise to his right to so
terminate and must provide the Employer with a minimum thirty (30) days to
correct the problem, unless correction is inherently impossible; provided,
however, that in the event of a Corporate Change (as defined below) in which
Employer either ceases to exist and its successor does not succeed to Employer’s
obligations under this Agreement by operation of law or Employer has sold or
otherwise disposed of substantially all its assets, if Employer’s successor
assumes in writing Employer’s obligations under this Agreement effective as of
the date of such Corporate Change, Employee shall not be entitled to resign for
the reasons described in Section 3.3(i) or 3.3(ii) and receive the compensation
and benefits described in Section 3.5 without a breach by such successor of this
Agreement or a “Constructive Termination Event” or “Compensation Reduction” (as
defined below) occurring upon or following such Corporate Change.



  (ii)   The involuntary reduction of Employee’s base salary or incentive
compensation targets (other than a reduction in such targets applied
consistently to the Company’s other executive officers that is designed to
account for changes in relative EPS projections as a result of such Corporate
Change) within six (6) months after the occurrence of any Corporate Change
(defined below) (a “Compensation Reduction”) that is not cured by Employer or
its successor, as applicable, within thirty (30) days of receiving detailed
written notice of such event from Employee. A “Corporate Change” shall mean the
first to occur of any of the following events: (1) an acquisition by any
individual, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (each,
a “Person”) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 50% or more of either: (i) the then
outstanding shares of common stock of Employer (the “Outstanding Common Stock”)
or (ii) the combined voting power of the then outstanding voting securities of
Employer entitled to vote generally in the election of directors (the
“Outstanding Voting Securities”); excluding, however, the following: (A) any
acquisition directly from Employer (including without limitation any public
offering), other than an acquisition by virtue of the exercise of a conversion
privilege unless the security being so converted was itself acquired directly
from Employer; (B) any acquisition by Employer; (C) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by Employer or
any Person controlled by Employer; or (D) any acquisition by any Person pursuant
to a transaction which complies with clauses (A), (B) and (C) of subsection
(1) of this definition of “Corporate Change”); (2) the consummation of a
reorganization, merger or consolidation or sale or other disposition of all or
substantially all of the assets of Employer (a “Corporate Transaction”);
excluding, however, such a Corporate Transaction pursuant to which (i) all or
substantially all of the individuals and entities who are the beneficial owners,
respectively, of the Outstanding Common Stock and Outstanding Voting Securities
immediately prior to such Corporate Transaction will beneficially own, directly
or indirectly, more than 50% of, respectively, the outstanding shares of common
stock and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors, as the case may be, of
the entity resulting from such Corporate Transaction (including, without
limitation, an entity which as a result of such transaction owns Employer or all
or substantially all of the Employer’s assets, either directly or through one or
more subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Corporate Transaction, of the Outstanding Common Stock
and Outstanding Voting Securities, as the case may be, and (ii) no Person (other
than Employer, any employee benefit plan (or related trust) sponsored or
maintained by Employer, by any entity controlled by Employer, or by such entity
resulting from such Corporate Transaction) will beneficially own, directly or
indirectly, more than 50% of, respectively, the outstanding shares of common
stock of the entity resulting from such Corporate Transaction or the combined
voting power of the outstanding voting securities of such corporation entitled
to vote generally in the election of directors, except to the extent that such
ownership existed with respect to Employer prior to the Corporate Transaction or
(3) the approval by the stockholders of Employer of a complete liquidation or
dissolution of Employer, other than to a corporation pursuant to a transaction
which would comply with clauses (i) and (ii) of subsection (2) of this
definition of “Corporate Change,” assuming for this purpose that such
transaction were a Corporate Transaction. Any such Corporate Change must also
constitute a change in control as such phrase is defined in section
409A(a)(2)(A)(v) of the Internal Revenue Code of 1986, as amended (the “Code”)
and the guidance issued thereunder, including consideration of all applicable
attribution of ownership rules under section 318 of the Code to the extent
required by any guidance under section 409A of the Code; or



  (iii)   For any other reason whatsoever, in the sole discretion of Employee.

The termination of Employee’s employment by Employee shall constitute an
“Involuntary Termination” if made pursuant to Section 3.3(i) or 3.3(ii); the
effect of such termination is specified in Section 3.5. The termination of
Employee’s employment by Employee shall constitute a “Voluntary Termination” if
made pursuant to Section 3.3(iii); the effect of such termination is specified
in Section 3.4.

3.4. Payments Upon Voluntary Termination and Termination for Cause. Upon a
“Voluntary Termination” of the employment relationship during the Term by
Employee pursuant to Section 3.3(iii), or for “cause” by Employer pursuant to
Section 3.2(i), all compensation and benefits for Employee shall cease and
terminate as of the date of termination. Employee shall be entitled to pro rata
salary through the date of such termination, but Employee shall not be entitled
to any bonuses with respect to the operations of Employer, its subsidiaries
and/or affiliates for the calendar year in which Employee’s employment with
Employer is terminated. Employee will be entitled to the use of the
“demonstrator vehicle” provided pursuant to Section 2.4 for 30 days following
date of termination.

3.5. Payments Upon Involuntary Termination.



  (i)   Upon an Involuntary Termination of the employment relationship during
the Term by Employer pursuant to Section 3.2(ii), or by Employee pursuant to
Section 3.3(i), Employee shall be entitled, in consideration of Employee’s
continuing obligations hereunder after such termination (including, without
limitation, Employee’s non-competition obligations as set forth in the Incentive
Compensation Agreement), to receive a payment in an amount equal to Employee’s
base salary determined pursuant to Section 2.1 and as in effect immediately
prior to the Involuntary Termination, divided by twelve (12) and multiplied by
the greater of (i) twelve (12) months or (ii) the number of months remaining in
the Term, payable in a single lump sum payment on the first day of the seventh
month following the Employee’s “separation from service” (within the meaning of
Treasury Regulation § 1.409A-1(h)) with the Employer (“Separation from
Service”). Employee shall also be entitled to a pro-rated bonus (based on
termination date), calculated in accordance with the Employer’s Incentive
Compensation Plan and paid in a single lump sum payment at the later of (1) the
first day of the seventh month following the Employee’s Separation from Service,
or (2) March 15th of the year following the release of earnings for the year in
which Separation from Service occurred.



  (ii)   Upon an Involuntary Termination of the employment relationship by
Employee pursuant to Section 3.3(ii), Employee shall be entitled, in
consideration of Employee’s continuing obligations hereunder after such
termination (including, without limitation, Employee’s non-competition
obligations as set forth in the Incentive Compensation Agreement), to receive a
payment in an amount equal to Employee’s base salary determined pursuant to
Section 2.1 and as in effect immediately prior to the Involuntary Termination,
divided by twelve (12) and multiplied by thirty (30) months, payable in a single
lump sum payment on the first day of the seventh month following the Employee’s
Separation from Service.



  (iii)   In the event of an Involuntary Termination pursuant to
Sections 3.2(ii), 3.3(i) or 3.3(ii), all Restricted Stock and stock options
granted to Employee under the Incentive Compensation Agreement shall become 100%
vested, the exercise of which shall continue to be permitted as if Employee’s
employment had continued for the full Term. Employee will be entitled to a
pro-rated bonus (based on termination date), calculated in accordance with the
Employer’s Incentive Compensation Plan and paid in a single lump sum payment at
the later of (1) the first day of the seventh month following the Employee’s
Separation from Service, or (2) March 15th of the year following the release of
earnings for the year in which Separation from Service occurred. The Employee
would also be eligible for use of the “demonstrator vehicle” provided pursuant
to Section 2.4 for six months following the Separation from Service; provided,
however, that the taxable benefit to the Employee does not exceed the limit set
forth in section 402(g)(1)(B) of the Code in the calendar year of the Employee’s
Separation from Service with the Employer.



  (iv)   Employee shall not be under any duty or obligation to seek or accept
other employment following Involuntary Termination and the amounts due Employee
hereunder shall not be reduced or suspended if Employee accepts subsequent
employment. As noted in the Incentive Compensation Agreement, the rights and
liabilities of Employer and Employee regarding entitlement to vesting of all
Restricted Stock and stock options, shall be conditioned and dependent on the
Employee’s consent and agreement to the promises set forth therein and to the
enforceability of such covenants stated therein.

3.6. Covenant Not to Sue. Employee shall not sue or lodge any claim, demand or
cause of action against Employer based on Involuntary Termination for any monies
other than those specified in Section 3.5. If Employee breaches this covenant,
Employer, and its subsidiaries and affiliates shall be entitled to recover from
Employee all sums expended by Employer, and its subsidiaries and affiliates
(including costs and attorneys’ fees) in connection with such suit, claim,
demand or cause of action. Employer and its subsidiaries and affiliates shall
not be entitled to offset any of the amounts specified in the immediately
preceding sentence against amounts otherwise owing by Employer and its
subsidiaries and affiliates to Employee prior to a final determination under the
terms of the arbitration provisions of this Agreement that Employee has breached
the covenant contained in this Section 3.6.

3.7. Payments Upon Employee’s Death. Upon termination of the employment
relationship as a result of Employee’s death (i) Employee’s heirs,
administrators, or legatees shall be entitled to Employee’s pro rata salary
through the date of such termination, and Employee’s heirs, administrators, or
legatees shall be entitled to a pro-rated bonus (based on date of death),
calculated in accordance with the Employer’s Incentive Compensation Plan and
paid on or before March 15th of the year following the release of earnings for
the year in which such termination occurred; and (ii) all Restricted Stock and
stock options granted to Employee pursuant to the Incentive Compensation
Agreement shall become 100% vested. Employee’s surviving spouse would be
eligible for the use of the “demonstrator vehicle” provided pursuant to
Section 2.4 for 12 months from date of death of Employee.

3.8. Payments Upon Employee’s Incapacity. Upon termination of the employment
relationship as a result of Employee’s incapacity pursuant to Section 3.2(iv):
(i) Employee shall be entitled to his pro rata salary through the date of such
termination, and Employee shall be entitled to a pro-rated bonus (based on date
of disability), calculated in accordance with the Employer’s Incentive
Compensation Plan and paid in a single lump sum payment at the later of (1) the
first day of the seventh month following the Employee’s Separation from Service,
or (2) March 15th of the year following the release of earnings for the year in
which Separation from Service occurred; and (ii) all Restricted Stock and stock
options granted to Employee under the Incentive Compensation Agreement shall
become 100% vested. The Employee would also be eligible for use of the
“demonstrator vehicle” provided pursuant to Section 2.4 for six months from date
of disability; provided, however, that the taxable benefit to the Employee does
not exceed the limit set forth in section 402(g)(1)(B) of the Code.

3.9. Right of Set-Off. In all cases, the compensation and benefits payable to
Employee under this Agreement upon Separation from Service shall be reduced and
offset by any amounts to which Employee may otherwise be entitled under any and
all severance plans (excluding any pension, retirement and profit sharing plans
of Employer that may be in effect from time to time) or policies of Employer or
its subsidiaries or affiliates or any successor to all or a portion of the
business or assets of Employer (“Other Severance”); provided, however, in the
event this Section 3.9 would result in a substitution for a payment of deferred
compensation otherwise payable pursuant to this Agreement within the meaning of
Treasury Regulation § 1.409A-3(f) and an impermissible change in the timing of
the payment of deferred compensation pursuant to Section 409A of the Code and
the guidance promulgated pursuant thereto, then no amounts payable pursuant to
this Agreement will be reduced and instead such Other Severance to which the
Employee would be entitled shall be forfeited.

3.10. Continuation of Certain Obligations. Termination of the employment
relationship shall not terminate those obligations imposed by this Agreement
which are continuing in nature, including, without limitation, Employee’s
obligations of confidentiality, non-competition and Employee’s continuing
obligations with respect to business opportunities that had been entrusted to
Employee by Employer during the employment relationship.

3.11. Scope of Agreement. This Agreement shall govern the rights and obligations
of Employer and Employee with respect to Employee’s salary and other perquisites
of employment.



4.   UNITED STATES FOREIGN CORRUPT PRACTICES ACT AND OTHER LAWS

4.1. Compliance with Foreign Corrupt Practices Act. Employee shall at all times
comply with United States laws applicable to Employee’s actions on behalf of
Employer and its subsidiaries and affiliates, including specifically, without
limitation, the United States Foreign Corrupt Practices Act, generally codified
in 15 USC 78 (“FCPA”), as the FCPA may hereafter be amended, and/or its
successor statutes. If Employee pleads guilty to or nolo contendere or admits
civil or criminal liability under the FCPA or other applicable United States
law, or if a court finds that Employee has personal civil or criminal liability
under the FCPA or other applicable United States law, or if a court finds that
Employee committed an action resulting in Employer or any of its subsidiaries
having civil or criminal liability or responsibility under the FCPA or other
applicable United States law, such action or finding shall constitute “cause”
for termination under this Agreement in accordance with Section 3.2(i) unless
the Board determines that the actions found to be in violation of the FCPA or
other applicable United States law were taken in good faith and in compliance
with all applicable policies of Employer. The rights afforded Employer under
this provision are in addition to any and all rights and remedies otherwise
afforded by the law.



5.   OWNERSHIP AND PROTECTION OF INFORMATION; COPYRIGHTS

5.1. Provision of Confidential and Proprietary Information. Employer owns
certain confidential and proprietary information and trade secrets to which
Employee will be given access for the purpose of carrying out his employment
responsibilities hereunder. Furthermore, Employer shall provide Employee with
confidential and proprietary information and trade secrets regarding Employer
and its subsidiaries and affiliates, in order to assist Employee in satisfying
his obligations hereunder. Employer shall provide Employee with specialized
training including orientation, sales and financial information, and computer
and systems training.

5.2. Return of Proprietary Material. All information, ideas, concepts,
improvements, discoveries, and inventions, whether patentable or not, which are
conceived, made, developed or acquired by Employee, individually or in
conjunction with others, during Employee’s employment by Employer (whether
during business hours or otherwise and whether on Employer’s premises or
otherwise) which relate to Employer’s or any of its subsidiaries’ or affiliates’
businesses, products or services (including, without limitation, all such
information relating to corporate opportunities, research, financial and sales
data, pricing and trading terms, evaluations, opinions, interpretations,
acquisition prospects, the identity of customers or their requirements, the
identity of key contacts within the customer’s organizations or within the
organization of acquisition prospects, or marketing and merchandising
techniques, prospective names, and marks) shall be disclosed to Employer and are
and shall be the sole and exclusive property of Employer. Upon termination of
Employee’s employment, for any reason, Employee promptly shall deliver the same,
and all copies thereof, to Employer.

5.3. Nondisclosure of Confidential Information. Except as required by law or
process, Employee will not, at any time during or after his employment by
Employer, make any unauthorized disclosure of any confidential business
information or trade secrets of Employer or its subsidiaries or affiliates, or
make any use thereof, except in the carrying out of his employment
responsibilities hereunder. As a result of Employee’s employment by Employer,
Employee may also from time to time have access to, or knowledge of,
confidential business information or trade secrets of third parties, such as
customers, suppliers, partners, joint venturers, and the like, of Employer and
its subsidiaries and affiliates. Employee also agrees to preserve and protect
the confidentiality of such third party confidential information and trade
secrets to the same extent, and on the same basis, as Employer’s or any of its
subsidiaries’ or affiliates’ confidential business information and trade
secrets.

5.4. Ownership of Copyrighted Works. If, during Employee’s employment by
Employer, Employee creates any original work of authorship fixed in any tangible
medium of expression which is the subject matter of copyright (such as
videotapes, written presentations on acquisitions, computer programs, E-mail,
voice mail, electronic databases, drawings, maps, architectural renditions,
models, manuals, brochures, or the like) relating to Employer’s, or any of its
subsidiaries’ or affiliates’ businesses, products, or services, whether such
work is created solely by Employee or jointly with others (whether during
business hours or otherwise and whether on Employer’s or any of its
subsidiaries’ or affiliates’ premises or otherwise), Employer shall be deemed
the author of such work if the work is prepared by Employee in the scope of his
employment; or, if the work is not prepared by Employee within the scope of his
employment, but is specially ordered by Employer or any of its subsidiaries or
affiliates as a contribution to a collective work, as a part of a motion picture
or other audiovisual work, as a translation, as a supplementary work, as a
compilation, or as an instructional text, then the work shall be considered to
be work made for hire and Employer or any of its subsidiaries or affiliates
shall be the author of the work. If such work is neither prepared by Employee
within the scope of his employment, nor a work specially ordered that is deemed
to be a work made for hire, then Employee hereby agrees to assign, and by these
presents does assign, to Employer all of Employee’s worldwide right, title, and
interest in and to such work and all rights of copyright therein.

5.5. Protection of Proprietary Material. Both during the period of Employee’s
employment by Employer and thereafter, Employee shall assist Employer, or any of
its subsidiaries or affiliates and their nominees, at any time, in the
protection of Employer’s or any of its subsidiaries’ or affiliates’ worldwide
right, title, and interest in and to information, ideas, concepts, improvements,
discoveries, and inventions, and its copyrighted works, including without
limitation, the execution of all formal assignment documents requested by
Employer or any of its subsidiaries or affiliates or their nominees and the
execution of all lawful oaths and applications for patents and registration of
copyright in the United States and foreign countries.



6.   MISCELLANEOUS

6.1. Definition of “Affiliates” and “Affiliated.” For purposes of this Agreement
the terms “affiliates” or “affiliated” means an entity who directly, or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with Employer.

6.2. Prohibition of Publication of Certain Information. Except as required by
law or process, Employee shall refrain, both during the employment relationship
and after the employment relationship terminates, from publishing any oral or
written statements about Employer at any of its subsidiaries’ or affiliates’
directors, officers, employees, agents or representatives that are slanderous,
libelous, or defamatory; or that disclose private or confidential information
about Employer or any of its subsidiaries’ or affiliates’ business affairs,
officers, employees, agents, or representatives; or that constitute an intrusion
into the seclusion or private lives of Employer or any of its subsidiaries’ or
affiliates’ directors, officers, employees, agents, or representatives; or that
give rise to unreasonable publicity about the private lives of Employer or any
of its subsidiaries’ or affiliates’ officers, employees, agents, or
representatives; or that place Employer or its subsidiaries’ or affiliates’
officers, employees, agents, or representatives in a false light before the
public; or that constitute a misappropriation of the name or likeness of
Employer or any of its subsidiaries’ or affiliates’ or its officers, employees,
agents, or representatives. Except as required by law or process, the Employer
shall refrain, and shall use its best efforts to assure that its directors,
officers, employees, agents and representatives, and its subsidiaries and
affiliates and their directors, officers, employees, agents and representatives,
shall refrain, both during the employment relationship and after the employment
relationship terminates, from publishing any untrue oral or written statements
about the Employee that are slanderous, libelous, or defamatory; or that
disclose private or confidential information about the Employee; or that
constitute an intrusion into the seclusion or private life of the Employee; or
that give rise to unreasonable publicity about the private life of the Employee;
or that place the Employee in a false light before the public.

6.3. Notice. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally delivered or when mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

If to Employer to:

Group 1 Automotive, Inc.

950 Echo Lane, Suite 100

Houston, TX 77024
Attn: Chairman of the Board

With a copy to:

Fisher & Phillips LLP

18400 Von Karman Avenue, Suite 400

Irvine, CA 92612

Attn: John M. Polson, Esq.; and

      Group 1 Automotive, Inc.
950 Echo Lane, Suite 100
Houston, TX 77024

Attn:
  General Counsel

If to Employee:

John C. Rickel

150 Stoney Creek Road

Houston, TX 77024

Either Employer or Employee may furnish a change of address to the other in
writing in accordance herewith, except that notices of changes of address shall
be effective only upon receipt.

6.4. Governing Law. This Agreement shall be governed in all respects by the law
of the State of Texas, excluding any conflict-of-law rule or principle that
might refer the construction of the Agreement to the laws of another State or
country.

6.5. No Waiver. No failure by either party hereto at anytime to give notice of
any breach by the other party of, or to require compliance with, any condition
or provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.

6.6. Severability. It is a desire and intent of the parties that the terms,
provisions, covenants, and remedies contained in this Agreement shall be
enforceable to the fullest extent permitted by law. If any such term, provision,
covenant, or remedy of this Agreement or the application thereof to any person,
association, or entity or circumstances shall, to any extent, be construed to be
invalid or unenforceable in whole or in part, then such term, provision,
covenant, or remedy shall be construed in a manner so as to permit its
enforceability under the applicable law to the fullest extent permitted by law.
In any case, the remaining provisions of this Agreement or the application
thereof to any person, association, or entity or circumstances other than those
to which they have been held invalid or unenforceable, shall remain in full
force and effect.

6.7. Arbitration. The Parties agree that any claim, dispute, and/or controversy
that they may have arising from, related to, or having any relationship or
connection whatsoever with this Agreement, Employee’s employment, or other
association with the Company, shall be submitted to and determined exclusively
by binding arbitration under the Federal Arbitration Act. In addition to any
other requirements imposed by law, the arbitrator selected shall be a retired
Judge, or otherwise qualified individual to whom the parties mutually agree, and
shall be subject to disqualification on the same grounds as would apply to a
Judge. The arbitrator shall apply the Federal Rules of Civil Procedure and
Evidence, including all rules of pleading, discovery, evidence and all rights to
resolution of the dispute by means of motions for summary judgment and judgment
on the pleadings. Resolution of the dispute shall be based solely upon the law
governing the claims and defenses pleaded, and the arbitrator may not invoke any
basis (including but not limited to, notions of “just cause”) other than such
controlling law. The arbitrator shall have the immunity of a judicial officer
from civil liability when acting in the capacity of an arbitrator, which
immunity supplements any other existing immunity. Likewise, all communications
during or in connection with the arbitration proceedings are privileged. Awards
shall include the arbitrator’s written reasoned opinion.

6.8. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of Employer, its subsidiaries and affiliates and any other person,
association, or entity which may hereafter acquire or succeed to all or a
portion of the business or assets of Employer by any means whether direct or
indirect, by purchase, merger, consolidation, or otherwise. Employee’s rights
and obligations under this Agreement are personal and such rights, benefits, and
obligations of Employee shall not be voluntarily or involuntarily assigned,
alienated, or transferred, whether by operation of law or otherwise, by Employee
without the prior written consent of Employer. Notwithstanding anything to the
contrary in this Section 6.8 or elsewhere in the Agreement, in the event of the
Employee’s death after becoming entitled to receipt of any payment or benefit,
but before receiving all such payments or benefits, the remaining payments shall
be made to the Employee’s survivors or estate and the remaining benefits shall
be provided to his widow or other survivors to the same extent and in the same
manner as if he were still alive.

6.9. Entire Agreement. Except as provided in (1) written company policies
promulgated by Employer dealing with issues such as securities trading, business
ethics, governmental affairs and political contributions, consulting fees,
commissions and other payments, compliance with law, investments and outside
business interests as officers and employees, reporting responsibilities,
administrative compliance, and the like, (2) the written benefits, plans, and
programs referenced in Section 2.3, (3) any signed written agreements
contemporaneously or hereafter executed by Employer and Employee, (4) the
Incentive Compensation Agreement or (5) any award agreements under Employer’s
1996 Stock Incentive Plan or 2007 Stock Incentive Plan entered into by Employer
and Employee prior to the Effective Date, this Agreement constitutes the entire
agreement of the parties with regard to such subject matters, and contains all
of the covenants, promises, representations, warranties, and agreements between
the parties with respect to such subject matters and replaces and merges
previous agreements and discussions pertaining to the employment relationship
between Employer and Employee, including, without limitation, the Prior
Employment Agreement.

6.10. Headings. The headings contained in this Agreement are for reference only
and shall not affect the meaning or interpretation of any provision of this
Agreement.

6.11. Amendment. No amendments or additions to this Agreement shall be binding
unless in writing and signed by both parties hereto.

6.12. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, but both of which together will
constitute one and the same instrument

IN WITNESS WHEREOF, Employer and Employee have duly executed this Agreement in
multiple originals to be effective on the date first stated above.

              DATE:   March 17, 2009   GROUP 1 AUTOMOTIVE, INC.
       
By:
  /s/ Darryl M. Burman        
 
           
Name:
Title:
  Darryl M. Burman
Vice President

DATE: March 17, 2009 /s/ John C. Rickel JOHN C. RICKEL

